DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-9 are pending.
Claims 1-4 and 6-9 are rejected.
Claims 5 and 10-15 are canceled.

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.  Makriyannis et al. does more than disclose a genus.  Makriyannis et al. disclose compounds having the general formula I:

    PNG
    media_image1.png
    275
    306
    media_image1.png
    Greyscale
, wherein R1 and R2 can be selected from OH; R3 can be selected from alkyl-R6, wherein R6 can be selected from H; and Y can be selected from 
the structure 
    PNG
    media_image2.png
    251
    196
    media_image2.png
    Greyscale
(see paragraphs 0072-0085).  In paragraph 0129 Makriyannis et al. disclose that the compounds of general formula I may have unnatural ratios of atomic isotopes at one or more of their atoms and expressly discloses deuterium as one such isotope with specific reference to compounds 3.4 and 3.5, which are structurally similar to the claimed compound.   Makriyannis et al. further disclose compound 3.2 (a non-deuterated compound of formula I) in addition to compounds 3.4 and 3.5 (see Table 1 on page 26).   Compounds 3.2, 3.4 and 3.5 are specific compounds.


    PNG
    media_image3.png
    213
    689
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    727
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    206
    644
    media_image5.png
    Greyscale

One having ordinary skill in the art would have found it obvious to select compound 3.2 of Makriyannis et al. and label any of its atoms with deuterium, such as shown for example by compounds 3.4 and 3.5, since Makriyannis et al. disclose that the compounds of general formula I, which includes the compound 3.2, may have unnatural ratios of atomic isotopes at one or more of their atoms and expressly discloses deuterium.   This disclosure in Makriyannis et al. provides sufficient guidance for one for ordinary skill in the art to select a compound having the formula I, in particular compound 3.2, and label it with deuterium on any one or more atoms desired. The skilled artisan would have further been motivated to make the deuterated 3.2 compounds, since they are useful for treating conditions that are treated by modulation of the non-CB1/non-CB2 endothelial cannabinoid receptor including for example high blood pressure disease, stroke related blockage of blood capillaries, rheumatoid arthritis and tumor growth (see paragraph 0134).   There would have been a reasonable expectation of success, since it is known that the chemical properties of isotopes of the same element are essentially identical.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See also MPEP § 2144.08, subsection II.A.4 and MPEP § 2144.09.
	For the above reasons, the examiner contends that a prima facie case of obviousness has been made and maintains that one of ordinary skill in the art would have been motivated to modify the compounds having formula I of Makriyannis by deuterating them, in particular compounds such as compound 3.2 in Table 1, to arrive at the presently claimed invention.  Thus, the rejection of claims 1-4 and 6-9 under 35 U.S.C. 103 as being unpatentable over Makriyannis et al. (WO 2011/006099 A1) is maintained.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Makriyannis et al. (WO 2011/006099 A1) for the reasons given in the previous office action mailed December 7, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699